Citation Nr: 9933934	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of the appropriate rating for service-connected 
post-traumatic stress disorder (PTSD), currently assigned a 
10 percent disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
PTSD at an assigned 10 percent disability rating.  The 
veteran appealed the decision to the Board which remanded the 
case to the RO in November 1998 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD has impaired his work and home social 
relationships and is manifested by chronic and daily symptoms 
including depression, intrusive memories, detachment from 
others, diminished interest in normal activities, restricted 
affect, sleep disturbance, anger outbursts, limited 
concentration and hypervigilence but not by circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty understanding complex commands 
or impairments of memory, judgment or abstract thinking.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected PTSD is more 
disabling than contemplated by the current 10 percent 
disability rating.  He further contends that his 
symptomatology supports a higher disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

The veteran was first granted service connection for PTSD in 
May 1995.  The RO assigned a 10 percent evaluation pursuant 
to 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411.  That rating 
has remained in effect ever since.

Upon a VA examination in May 1995, the examiner diagnosed the 
veteran with chronic and severe PTSD.  The examiner noted 
that the veteran's PTSD manifested itself in a variety of 
symptoms including depression, anger, irritability, 
bitterness, anxiety, intrusive memories, sleep disturbance, 
"great social isolation" and family tension.  The examiner 
further noted that the veteran appeared to have adequately 
adapted to his occupational role notwithstanding his PTSD 
symptoms.

Upon a VA examination in December 1995, the same examiner 
again diagnosed the veteran with chronic and severe PTSD, the 
symptoms of which were manifested daily.  The examiner noted 
that although the veteran had shown himself capable of 
dealing with life in a work environment his pronounced social 
isolation has led to interpersonal problems on the job and to 
workplace stress.  The examiner further noted that the 
veteran reported problems working with people who have 
complained about his rudeness, irritability and indifference 
and that except for his marriage of 13 years he had almost no 
interaction with other people.  The examiner also found the 
veteran to be alert, oriented and cooperative, with clear, 
goal oriented thoughts and intact cognitive abilities and no 
delusions, hallucinations or suicidal ideations.

Upon a VA examination in December 1997, the examiner 
diagnosed the veteran with chronic and moderate PTSD and 
noted the following objective findings: appropriate grooming 
and hygiene; good speech and self-expression; irritable and 
depressed affect and mood; appropriate orientation; 
spontaneous, logical and productive thinking; absence of 
suicidal and homicidal ideation; poor interpersonal 
relationships; a medium amount of contact with other people 
and a preference for being alone; low self-esteem; good 
memory and fund of information; capacity for abstract 
thinking; fair judgment; decisionmaking sometimes disrupted 
by anger; good insight; awareness of symptoms and willingness 
to seek treatment; average intellectual functioning, and an 
open, cooperative but somewhat superficial attitude with the 
examiner.  The examiner also noted that the veteran's PTSD 
manifested itself in symptoms including intrusive memories, 
detachment from others, diminished interest in normal 
activities, restricted affect, avoidance of wartime memories, 
sleep disturbance, anger outbursts, concentration lapses and 
hypervigilence.  The examiner further noted that the 
veteran's moderate PTSD symptoms negatively affected his 
mood, family and work lives, and activity level.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 58.

The claim file also includes VA outpatient records which 
confirm PTSD treatment from October 1995 through March 1999.

In a February 1996 written statement the veteran reported 
that his PTSD caused him to feel angry, withdrawn and 
mistrustful of other people.  He also claimed to have had 
problems with his work supervisors and with poor job 
performance.  The veteran has a college degree but since his 
separation from service has worked only as a chimney sweep, 
custodian, postal clerk, factory worker and grocery store 
checkout clerk.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both the 
current and former provisions.

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, PTSD is evaluated as follows for the 10, 30, 50, 
70 and 100 percent ratings, respectively:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, PTSD is evaluated as follows for the 10, 30, 50, 70 and 
100 percent ratings, respectively:

Less than criteria for 30 percent, with 
emotional tension or other evidence of 
anxiety productive of mild social or 
industrial impairment [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment 
[30 percent].

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

Upon review of the totality of the evidence the Board is of 
the opinion that the veteran manifests symptoms appropriate 
for an initial and current evaluation of 30 percent under 
both DCs.  The 1995 and 1997 VA examination reports provide 
ample objective evidence of chronic daily manifestation of 
PTSD symptomatology including depression, intrusive memories, 
detachment from others, diminished interest in normal 
activities, restricted affect, sleep disturbance, anger 
outbursts, limited concentration and hypervigilence and 
resulting in impairment in his work and home social 
relationships.  Assignment of a GAF score of 58 is consistent 
with the conclusion that the veteran is moderately impaired 
notwithstanding his ability to function reasonably well and 
his stable family relationships.  There is no medical 
evidence indicative of considerable industrial impairment or 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands or impairments of memory, judgment or 
abstract thinking.  These facts are consistent with a 30 
percent disability rating.  See American Psychiatric 
Association:  Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV), adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
medical evidence shows that a 30 disability rating for PTSD 
is appropriate.  Symptomatology associated with the veteran's 
PTSD is not shown to more nearly approximate the schedular 
criteria for the next higher 50 percent evaluation.  See 
38 C.F.R. § 4.7.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran, 
see Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including provisions of 38 C.F.R. § 3.321(b)(1) (1999).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no assertion or showing by 
the veteran that his PTSD has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



